DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 1/15/2021.
Claims 1 and 8 have been amended.
Claim 20 has been added.
No additional claims have been cancelled.
Claims 1, 2, 4-9, 11-15, and 20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system (claim 1) and method (claim 8, 20). Thus the claims fall into the statutory categories of patentable subject matter. 
Step 2A Prong One: The claims include the abstract concepts of aggregating advertisement performance data and solving mixed model equations using a genetic algorithm using tangible and intangible demographic parameters in an iterative fashion by adjusting weights assigned to parameters, and calculating estimates of fitness and efficiency of the advertisement. The following limitations are considered descriptive of the abstract concepts:
aggregating impressions, clickthrough rates and conversion rates of a plurality of placed advertising objects; solving a mixed model equation using a genetic algorithm using available demographic parameters as coefficients, wherein the demographic parameters comprise tangible parameters and intangible parameters; in an iterative fashion, adjusting weightage assigned to the demographic parameters and iteratively solving the mixed model equation using the genetic algorithm and the adjusted weightage assigned to the demographic parameters; evaluating fitness of each iteration to calculate an estimate of a fitness of each of the demographic parameters and efficiency of each of the plurality of advertising objects and placement of the advertising object when using the demographic parameters; determining an optimized advertising object and a placement strategy for the advertising object based on the fitness evaluation.
These limitations embody mathematical concepts, certain methods of organizing human activity, and mental processes. The claims provide evaluation of variables to be included in an optimization problem which entails solving of mixed model equations and calculations of fitness for the parameters which are mathematical concepts. The claims additionally provide certain methods of organizing human activities regarding fundamental economic principles or practices as well as commercial interactions related to advertising, marketing or sales activities or behaviors. The claims look to improve advertising efficiency (paragraph [0001]) by performing mathematical modeling used in data analysis. Further, the claims, but for the inclusion of generic computers consisting of processors and memory, servers, and databases the process covers performance of the limitations in the human mind or with pen and paper.
 Step 2A Prong Two: This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a processor and memory. Claim 8 includes an optimization server database and a genetic optimization server. Claim 20 recites a genetic optimization server. The processor and memory, servers, and database are recited at a high-level of generality such that it amount to no more than mere instructions to apply the abstract idea using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements of using a 
Further, the dependent claims merely further limit the abstract idea by defining parameters (claims 2, 7, 9, 15), using genetic algorithms (4, 5, 11, 12), and solving and constructing mixed model equations (6, 13, 14). The dependent claims include no further additional elements. As a result the claims are not patent eligible.

Examiner’s Comment:  Regarding prior art, Nukala et al (US 2014/0278958) is considered the closest prior art. Nukala generally teaches using various tangible and in tangible demographic parameters to create and solve mixed model equations to determine bidding metrics for advertisement placement. Nukala does not expressly teach using genetic algorithms or weighting demographic parameters and adjusting the coefficients iteratively, or evaluating them model for fitness. Srivastava et al (US 2012/0036085) teaches evaluating fitness of models, adjusting of weights, and updating the models as new information is obtained. Srivastava does not teach the use of genetic algorithms for evaluating advertisement efficiency. Chan et al (US 2011/0264522) generally teaches using genetic algorithms to determine patterns between user data and advertising data to increase desired outcomes. The references fail to teach the particular combination of variables 

Response to Arguments

The examiner has considered but does not find persuasive applicants arguments regarding rejections under 35 USC 101. As noted above, the claims very clearly are directed to an abstract idea of performing various mathematical modeling steps for the purposes of optimizing advertising (paragraph [0001]). With regard to practical application the examiner respectfully disagrees. Practical application as outlined in the 2019 PEG does not provide practical application by simply using the math in question to do something. As noted above, the generic computing components merely implement the abstract idea on a computer. The same process would be done the exact same way without a computer. Further, nothing in 
The examiner has considered and finds persuasive applicant’s arguments with regard to 35 USC 103. As a result such rejections have been withdrawn.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688